Hammond, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from a denial of a writ of habeas corpus by Judge E. Paul Mason, of the Supreme Bench of Baltimore City.
The petitioner was tried on May 11, 1949, on two indictments, one of which charged robbery and the other charged murder. He was tried under both indictments at the same time and was found not guilty of robbery but guilty of larceny, and not guilty of murder but guilty of manslaughter. He received a sentence of five years for larceny and ten years for manslaughter, the sentences to run consecutively.
The petitioner contends that the indictments were “consolidated” and that, under such circumstances, he could be convicted of one charge only and given but one sentence. He had made the same contention, phrased differently, in two previous applications for leave to appeal to this Court, both of which were denied. See Carroll v. Warden, Maryland Penitentiary, 197 Md. 685, 80 A. 2d 36; and Carroll v. Warden, Maryland Penitentiary, 199 Md. 695, 87 A. 2d 522.
The petitioner here has presented nothing new or different from the contentions made in the two previous applications. It follows, therefore, that his application must be denied.

Application denied, with costs.